Blandford, Justice.
Burch signed a written agreement presented to him by *298one of the agents of this railroad company, whereby he agreed that if the survey of the railroad should run through his lands, he would give the right of way through the same for thirty feet. On this trial* of this case, the writing was introduced in evidence. Burch sought to avoid the effect of it by offering himself and others as witnesses to px-ove what he stated to this agent before he signed the paper, that is, that they might come through his land if they desired to do so, but that they must come along a certain ditch. This was objected to, and the court sustained the objection and refused to admit the testimony.
It appears, furthermore, that the company did make a survey, and built the road where it now runs through the lands of Burch, and that Burch made no objection or complaint to any officer or agent of the company, so as to give notice that he objected to the building of the road through his land where it was built, instead of along the ditch referred to.
A verdict was rendered for the defendant,, and Burch made a motion for a new trial, mainly upon the ground that the court erred in ruling out this testimony, offered by him to show what had passed between him and the agent of the company prior to the time he signed this written agreement.
This agreement amounted to a license to the railroad coxnpany to pass through Burch’s land. He sought to vary it by showing that before he signed the writing, it was agreed verbally that, while the road was to pass through his land, it was to pass in a particular way. We think that testimony was obnoxious to the rule that parol evidence is inadmissible generally to contradict or vary the terms of a valid written instrument.' There was no attempt in this case to have the writing reformed, or to show that there was any fraud practiced upon Burch that would authorize a reformation of the contract; nothing of that sort appears in the record.
We think, therefore, that the court did right to reject *299the testimony; and this being the main objection, and there being sufficient evidence to sustain the verdict, we think the court did right to overrule the motion for a new trial.
Judgment affirmed.